FLEMING, Judge.
Concurred.
CARRINGTON, Judge.
It was certainly improper to
permit the deposition to be read. The act of Assembly is *360express, that the adverse party shall have notice of the application for the commission, in. order that he may attend and name commissioners or make his objections. But this direction of the law not having been pursued, in the present instance, the deposition was clearly not admissible. On that ground, therefore, I concur that the judgment ought to be reversed; but, I give no opinion as to the other parts of the case.
Judgment reversed.